Citation Nr: 0217700	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for tinnitus of the right ear.

2.  Entitlement to a compensable evaluation for hearing 
loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active duty service from March 1958 to 
February 1961 and from April 1961 to April 1967.  He also 
had service in a reserve component of the Armed Forces 
during a period of active duty for training.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued a 10 percent disability 
evaluation for hearing loss and tinnitus of the right ear.  
The veteran filed a timely notice of disagreement with the 
RO's determination.  In a statement of the case (SOC) 
issued in March 2002 the RO separated the veteran's 
disabilities for rating purposes and indicated that the 10 
percent evaluation was allowed for recurrent tinnitus 
because it supports the 10 percent evaluation under 
diagnostic code 6100.  The evaluation for hearing loss was 
rated as zero percent disabling based on described 
symptomatology, which did not support an increased 
evaluation to the next higher level. 

In September 2001 the veteran filed an informal claim of 
entitlement to service connection for diabetes type II as 
secondary to Agent Orange.  It appears that the RO has not 
initiated adjudication of this claim and it is therefore 
referred to the RO for appropriate action.


REMAND

Subsequent to filing his substantive appeal (VA Form 9), 
wherein he indicated that he did not want a Board hearing, 
the veteran, on a VA Form dated in November 2002 requested 
a videoconference before a Member of the Board at the 
local VA office.  An appellant, or an appellant's 
representative, may request a hearing before the Board at 
a VA field facility when submitting the substantive appeal 
or anytime thereafter.  38 C.F.R. § 20.703 (2002).  
Pursuant to 38 C.F.R. § 20.700(a) (2002), a hearing on 
appeal will be granted if a veteran, or a veteran's 
representative acting on his or her behalf, expresses a 
desire to appear in person.  When suitable facilities and 
equipment are available, an appellant may be scheduled for 
an electronic hearing.  Any such hearing will be in lieu 
of a hearing held by personally appearing before a Member 
of the Board and shall be conducted in the same manner as 
and considered the equivalent of such a hearing.  
38 C.F.R. § 20.700(e) (2002).  The Board shall decide an 
appeal only after affording the veteran an opportunity for 
a hearing.  See 38 U.S.C.A. § 7107(b) (West Supp. 2002).  
Because the Board may not proceed with an adjudication of 
the veteran's claim without affording him an opportunity 
for the hearing he requested, a remand is required.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule 
the veteran for a videoconference 
hearing, to be held at the RO in Waco, 
Texas, before a Member of the Board 
sitting in Washington, DC.  Appropriate 
notification should be given to the 
veteran, and such notification should 
be documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).




